IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                            January 7, 2005 Session

TAMMY SEARLE (f/k/a/TAMMY MORETTI) v. JUVENILE COURT FOR
                   WILLIAMSON COUNTY

                          Appeal from the Circuit Court for Williamson County
                               No. II-11636    Timothy L. Easter, Judge



                       No. M2004-00331-COA-R3-HC - Filed February 10, 2005


The petitioner was convicted of criminal contempt of the Juvenile Court of Williamson County, and
sentenced to 590 days for 59 comtempts. She fled the State and apparently is a resident of
California. A direct appeal was rejected because of her fugitive status. She now seeks a Writ of
Habeas Corpus, on the theory that the conviction and sentence are void. She remains a fugitive and
the court dismisses her petition on appeal.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.,
P.J.M.S., and WILLIAM B. CAIN , J., joined.

John E. Herbison, Nashville, Tennessee, attorney for appellant, Tammy Searle, f/k/a Tammy Moretti.

Lisa M. Carson, Franklin, Tennessee, attorney for appellee, Juvenile Court for Williamson County.

                                                        OPINION

        The plaintiff seeks the writ of habeas corpus alleging that she is restrained of her liberty
“pursuant to the purported judgment of the Juvenile Court of Williamson County” which sentenced
her to serve 590 days in jail for 59 acts of criminal contempt. She alleges that this judgment is void.

         The defendant responded that the judgment of contempt did not restrain the plaintiff of her
liberty, and that she has been a fugitive since the judgment was entered.1

       The judgment of the Juvenile Court was appealed to this Court, and we held that “by evading
law enforcement officials and declining to comply with the trial court’s orders the petitioner waived

         1
            The plaintiff is said to be a resident of California, which has declined to extradite her. W e note that she swore
to the petition for habeas corpus before a notary public in Sumner County, Tennessee.
her right to appeal.” She now attacks from another direction, i.e., by seeking the writ of habeas
corpus.

        We are not prepared to hold at this stage that the judgment is prima facie void: it recites the
statutory requirements for the adjudication of criminal contempt, and the punishment is within the
permitted range. Tenn. Code Ann. § 29-9-102 et. seq. Moreover, the writ may not be utilized in
lieu of an appeal. See, State ex rel. Kuntz v. Bomar, 381 S.W.2d 290 (Tenn. 1964); State ex rel
Newsom v. Henderson, 424 S.W.2d 186 (Tenn. 1968). Any consideration of the merits of the
petitioner’s obligations must abide the cessation of her fugitive status and pursuant to established
procedures and legal requirements.

       The judgment of dismissal is affirmed at the costs of the appellant.



                                                       ___________________________________
                                                       WILLIAM H. INMAN, SENIOR JUDGE




                                                 -2-